Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, [25 March? 1780]
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Samedis Saint [March 25, 1780?]
Je vient vous proposer mon cher et respectable amis de faire demain au soir Vos paques avec moi mes enfants le pere Caillot Keralio fontenet &c &c. Nous N’auronts que gens qui vous Conviendronts, Nous boiront du thes Nous joueronts aux echecs, tandis que Notre jeunesse a La tette de la quelle sera votre bon, et aimable fils a ce que jespere fera le train je serois bien charmé mon digne amis si vous pouviez accepter ma proposition ce ceroit une bonne oeuvre et Vous scavés quil en faut faire le jour de paque.
Je Vous embrasse aussi tendrement que je Vous aime exelant home et jembrasse aussi Mr Votre fils Mais pas si tendrement que Vous parcequil est trop jeune
M: Douairiere DE DEUXPONTS
 
Addressed: A Monsieur / Monsieur francklin / Ministre pleinipotentiare / des etats unie a La Cour / de france / a passis
